


Exhibit 10.10

 

Allied Motion Technologies Inc.

23 Inverness Way East, Suite 150

Englewood, Colorado 80112

 

October 1, 2012

 

Robert P. Maida

98 Cove Creek Run

West Seneca, NY 14224

 

Dear Mr. Maida:

 

Allied Motion Technologies Inc. (the “Company”) has determined that it is
essential to the best interests of the Company and its shareholders to foster
the continuous employment of key management personnel including you as Chief
Financial Officer of the Company.  The Board recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control of
the Company exists.  Such possibility and the uncertainty and questions which it
may raise among management, may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.  In
addition, the Company seeks your unequivocal support in realizing the maximum
value per share to shareholders of the Company in the event of a disposition of
the Company.  In the event of a change of control of the Company, we also seek
your cooperation in a smooth transition of management.  These objectives require
employment arrangements that provide security to you in the face of uncertainty.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of management,
including yourself, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.

 

In order to induce you to remain in the employ of the Company, and in
consideration of your agreements set forth in Sections 2(ii) hereof, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (“Agreement”) in the event your employment with the Company is
Terminated subsequent to a “change in control of the Company” (as defined in
Section 2 hereof) under the circumstances described below.

 

1.                                      Term of Agreement.  This Agreement shall
commence on the date hereof, and shall continue in effect through December 31,
2014.  Commencing on January 1, 2014, and each January 1 thereafter, the term of
this Agreement will be automatically extended for one additional year (meaning
that as of each January 1 this Agreement shall then have a term of two years
which shall reduce during the ensuing 12 months but shall again be extended on
the next

 

--------------------------------------------------------------------------------


 

following January 1 to a term of two years) and shall continue to do so unless,
not later than the September 30 immediately preceding each such January 1, the
Company shall have given notice that it does not wish to extend this Agreement;
provided further, if a change in control of the Company shall have occurred
during the original or extended term of this Agreement, this Agreement shall
continue in effect for a period of 24 months beyond the month in which such
event occurred.

 

2.                                      (i) Change in Control of the Company. 
No benefits shall be payable hereunder unless there shall have been a change in
control of the Company, as set forth below.  For purposes of this Agreement, a
“change in control of the Company” shall be deemed to have occurred (A) if any
“Person” (as such term is used in Sections B(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than (1) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, or any Person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan, or (2) any Person who, on
the date hereof, is a director or officer of the Company or whose shares of
common stock of the Company are treated as beneficially owned (as defined in
Rule 13d-3 under the Exchange Act) by any such director or officer, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing more than 45% of the combined voting power of the Company’s
then outstanding securities; or (B) upon the first purchase of outstanding
shares of the Company’s outstanding common stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by the Company, by an
employee benefit plan established or maintained by the Company or by any of
their respective affiliates); or (C) if during any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clauses (A) or (D) of this Subsection) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the Company directors then still in office who either
(1) were directors of the Company at the beginning of the period or (2) whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (D) if the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (E) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

provided, however, a spinoff distribution to shareholders of the Company of all
or part of the Company’s equity interest in a subsidiary entity shall not
constitute a change in control of the Company.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Potential Change in Control of the
Company.  For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if (A) the Company enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Company; (B) any Person (including the Company) publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a change in control of the Company; (C) any Person,
other than (1) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or (2) any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan, or
(3) any Person who, on the date hereof, is a director or officer of the Company
or whose shares of common stock of the Company are treated as beneficially owned
by any such director or officer, increases his beneficial ownership of such
securities by 8% or more of the shares of the Company issued and outstanding on
the date of such determination; or (D) the Board adopts a resolution to the
effect that, for purposes of this Agreement, a potential change in control of
the Company has occurred.  You agree that, subject to the terms and conditions
of this Agreement, in the event of a potential change in control of the Company,
you will remain in the employ of the Company until the earliest of (1) a date
which is twelve (12) months after the occurrence of such potential change in
control of the Company, (2) the Termination by you of your employment by reason
of death or Disability or Retirement, as defined in Section 3(i), or (3) the
occurrence of a change in control of the Company.

 

3.                                      Termination Following Change in
Control.  If any of the events described in Section 2(i) hereof constituting a
change in control of the Company shall have occurred, you shall be entitled to
the benefits provided in Section 4(iii) hereof upon the subsequent Termination
of your employment during the term of this Agreement unless such Termination is
(A) because of your death, Disability or Retirement, (B) by the Company for
Cause, or (C) by you other than for Good Reason.

 

(i)                                     Disability; Retirement.  If, as a result
of your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with the Company for six
(6) consecutive months, and within thirty (30) days after Notice of Termination
is given you shall not have returned to the full-time performance of your
duties, your employment may be Terminated for “Disability”.  Termination of your
employment based on “Retirement” shall mean your Termination of employment in
accordance with any retirement arrangement established with your consent.

 

(ii)                                  Cause.   Termination by the Company of
your employment for “Cause” shall mean Termination upon (A) an act of dishonesty
constituting a felony under the laws of your domicile and resulting or intending
to result in your gain or personal enrichment at the expense of the Company, or
(B) use of drugs or excessive and habitual use of alcohol either of which
substantially affects your ability to perform your duties with the Company, or
(C) continued unauthorized and significant absences from duty (other than any
such absences resulting from your incapacity due to physical or mental illness
or any such actual or anticipated absences after the issuance of a Notice of
Termination by you for Good Reason as defined in Sections 3(iv) and 3(iii),
respectively) after a written notice is delivered to you by the Company

 

3

--------------------------------------------------------------------------------


 

which notice specifically identifies the cause referred to above which is
identified as the basis for Termination.  Notwithstanding the foregoing, you
shall not be deemed to have been Terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
Board with the approval of not less than three-fourths (3/4) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of conduct set forth above and specifying
the particulars thereof in detail.

 

(iii)                               Good Reason.  You shall be entitled to
Terminate your employment for Good Reason within two years following the initial
existence of one or more of the circumstances described below.  For purposes of
this Agreement, “Good Reason” shall mean, without your express written consent,
the occurrence after a change in control of the Company of any of the following
circumstances, after you have given the Company notice within ninety (90) days
following the initial existence of the circumstances, and the Company has failed
to remedy such circumstances within thirty (30) days of receiving such notice;

 

(A)                               any change in your title or corporation office
to the extent such change results in a material diminution of your authority,
duties or responsibilities; the assignment to you of any duties inconsistent
with your status as Chief Financial Officer of the Company; or a substantial
adverse alteration in the nature or status of your responsibilities (including
reporting responsibilities) from those in effect immediately prior to the change
in control of the Company;

 

(B)                               the change of the principal business of the
Company (for purposes of this Agreement, as it is composed immediately prior to
the change in control of the Company) as evidenced by, but not limited to, any
sale of assets of the Company producing more than 50% of the Company’s revenue,
or comprising more than 50% of the Company’s total assets, in any of the three
most recent fiscal years prior to such sale, to the extent such change results
in a material negative change to your duties, the conditions under which such
duties are to be performed, or to your compensation;

 

(C)                               a reduction, without your consent, in your
annual base salary as in effect on the date hereof or as the same may be
increased from time to time;

 

(D)                               the relocation of your principal office to a
location more than 50 miles from the location where such office is located at
the date this agreement is executed, or such other location as has been approved
by the President of the Company, except for required travel on Company business
to an extent substantially consistent with your present business travel
obligations;

 

(E)                                the failure, without your consent, to pay to
you any portion of your current compensation or to pay to you any portion of an
installment of deferred compensation under any deferred compensation program
applicable to you, within seven (7) days of the date

 

4

--------------------------------------------------------------------------------


 

such compensation is due, to the extent such failure constitutes a material
breach of this agreement or results in a material negative change to your
compensation;

 

(F)                                 the failure by the Company to continue in
effect, except upon expiration in accordance with their terms, any compensation
plan in which you participate immediately prior to the change in control of the
Company which is material to your total compensation, including but not limited
to the Company’s Management Incentive Bonus Plan, Tax-Advantaged Investment
Plan, Employee Stock Ownership Plan and Trust, and 2000 Stock Incentive Plan, or
any plans adopted in substitution of existing plans prior to the change in
control of the Company, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the change in control
of the Company, to the extent such failure constitutes a material breach of this
agreement or result in a material negative change to your compensation;

 

(G)                               the failure by the Company to continue to
provide you with benefits substantially similar to those enjoyed by you under
any of the Company’s life insurance, medical, health and accident, or disability
plans in which you were participating at the time of the change in control of
the Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the change in control of the
Company, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of the change in control of the Company, to the extent such failure
constitutes a material breach of this agreement or results in a material
negative change to your compensation;

 

(H)                              the events described as a breach in
Section 7(i) or (ii) hereof; or

 

(I)                                   any purported Termination of your
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Subsection (iv) below (and, if applicable, the requirements
of Subsection (ii) above); for purposes of this Agreement, no such purported
Termination shall be effective.

 

Your right to Terminate your employment pursuant to this Subsection (iii) shall
not be affected by your incapacity due to physical or mental illness.  Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 

(iv)                              Notice of Termination.  Any purported
Termination of your employment by the Company or by you shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 8 hereof.  For purposes of this Agreement, a “Notice of

 

5

--------------------------------------------------------------------------------


 

Termination” shall mean a notice which shall indicate the specific Termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for Termination of your
employment under the provision so indicated.

 

(v)                                 Date of Termination, Etc.  “Date of
Termination” shall mean (A) if your employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that you shall
not have returned to the full-time performance of your duties during such thirty
(30) day period), and (B) if your employment is terminated pursuant to
Subsection (ii) or (iii) above or for any other reason (other than Disability),
the date specified in the Notice of Termination (which, in the case of a
termination pursuant to Subsection (ii) above shall be not less than thirty (30)
days, and in the case of a termination pursuant to Subsection (Hi) above shall
be not less than fifteen (15) nor more than sixty (60) days, respectively, your
separation from the date such Notice of Termination is given); provided,
however, that in each case the Date of Termination constitutes a separation from
service as defined in Code Section 409A.  If a dispute arises regarding your
Termination of employment, you shall continue to perform your duties for the
Company and the Company will continue to pay you your full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, base salary) and continue you as a participant in all compensation,
benefit and insurance plans in which you were participating when the notice
giving rise to the dispute was given, until the dispute is finally resolved.
Amounts paid under this Subsection are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement.

 

4.                                      Compensation Upon Termination or During
Disability.   Following a change in control of the Company, as defined by
Section 2(i), upon Termination of your employment or during a period of
Disability you shall be entitled to the following benefits:

 

(i)                                     During any period that you fail to
perform your full-time duties with the Company as a result of incapacity due to
physical or mental illness, but during which you continue to be employed by the
Company, you shall continue to receive your base salary at the rate in effect at
the commencement of any such period, together with all compensation payable to
you under the Employee Incentive Compensation Plan or other plan during such
period, until this Agreement is terminated pursuant to Section 3(i) hereof. 
Thereafter, or in the event your employment shall be Terminated by the Company
or by you for Retirement, or by reason of your death, your benefits shall be
determined pursuant to agreements between you and the Company and the Company’s
insurance and other compensation programs then in effect in accordance with the
terms of such programs.

 

(ii)                                  If your employment shall be Terminated by
the Company for Cause or by you other than for Good Reason, Disability, death or
Retirement, the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company at the time such payments are due, and the Company shall have no
further obligations to you under this Agreement.

 

6

--------------------------------------------------------------------------------

 

(iii)          If your employment by the Company shall be Terminated (a) by the
Company other than for Cause, Retirement or Disability or (b) by you for Good
Reason, then you shall be entitled to the benefits provided below:

 

(A)          the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due, except as otherwise provided
below;

 

(B)          in lieu of any further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay you a lump sum
severance payment equal to the sum of (x) your annual base salary in effect
immediately prior to the occurrence of the circumstance giving rise to the
Notice of Termination given in respect thereof and (y) the highest amount paid
or payable to you pursuant to the Employee Incentive Compensation Plan for any
of the three (3) fiscal years ending prior to the Notice of Termination;
provided however, that for purposes of computing the payment under this clause
(b), your entitlement to incentive compensation shall be determined solely based
on whether the parameters that have been determined by the Board for the
applicable year(s) have been achieved, and without regard to any discretionary
or other right of the Board under the terms of any such incentive compensation
plan to deny payment notwithstanding that such parameters have been achieved;

 

(C)          notwithstanding any provision of any incentive compensation plan
applicable to you, the Company shall pay to you a lump sum amount equal to the
sum of (x) any incentive compensation paid or payable to you, or that has been
allocated or awarded to you for a fiscal year or other measuring period
preceding the Date of Termination but which has not yet been paid, and (y) an
allocation under any annual or long-term incentive plan applicable to you for
the current fiscal year with all tests for income adjusted pro rata according to
the number of calendar months, including the month in which the Date of
Termination occurs, that have elapsed in the fiscal year of Termination;
provided however, that for purposes of computing the payment under this clause
(C), your entitlement to incentive compensation shall be determined solely based
on whether the parameters that have been determined by the Board for the
applicable year have been achieved, and without regard to any discretionary or
other right of the Board under the terms of any such incentive compensation plan
to deny payment notwithstanding that such parameters have been achieved;

 

(D)          the Company shall also pay to you all legal fees and expenses
incurred by you as a result of such Termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such Termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of Code Section 4999 to any payment or benefit provided hereunder). 
The right to reimbursement of legal fees and expenses that are not otherwise
exempt from Code Section 409A:  (i) shall be available to you for as long as you
have enforceable rights under this Agreement; (ii) shall be payable without
regarding to any amounts

 

7

--------------------------------------------------------------------------------


 

that have been reimbursed in prior tax years under this Agreement; (iii) shall
be paid to you on or before the last day of the tax year following the year in
which you incurred the expense; and (iv) shall not be subject to liquidation or
exchange for another benefit;

 

(E)           the payments provided for in paragraphs (B) and (C) above, shall
be made not later than the fifth day following the Date of Termination, provided
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to you on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the thirtieth day after the Date of
Termination.  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the fifth day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

(iv)          If your employment shall be Terminated (A) by the Company other
than for Cause, Retirement or Disability or (B) by you for Good Reason, then for
a 24-month period immediately following such Termination, the Company shall pay
you on a monthly basis, pursuant to the Company’s regular payroll timing, an
amount equal to 25% of your monthly Base Salary being paid on your Date of
Termination, to assist you in purchasing whatever benefits you choose during
such period.

 

(v)           You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

 

5.             Termination Before Change in Control.  If your employment by the
Company shall be Terminated by the Company other than for Cause, Retirement or
Disability, and a change in control of the Company occurs within 90 days
thereafter, you shall be entitled to the benefits provided in
Section 4(iii) hereof.

 

6.             Definition of Termination of Employment.  With respect to any
payment triggered upon your “termination” of employment, such payment may not be
made unless and until such termination constitutes your separation from service
with the Company, as defined under Code Section 409A.  Furthermore, if you are a
“specified employee” within the meaning of Code Section 409A, as determined by
the Company, the payment of any amount that is subject to Code Section 409A and
that is due under this Agreement upon your Termination of employment shall not
be made until at least six months following your separation from service.  At
that time, all amounts, if any, that would have been paid during the six-month
period shall be paid to you, and thereafter all payments shall be made as if
there had been no six-month delay.

 

8

--------------------------------------------------------------------------------


 

7.             Successors; Binding Agreement; Release of the Company.

 

(i)            In the event there is a disposition of the Company in a
transaction as described in Section 2(i)(A), (B), (C) or (D), and the Company
under new ownership or any successor to the Company in such transactions, and
any business entity beneficially owning directly or indirectly 50% or more
equity interest in the Company or any such successor, (A) does not assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform it if no succession had taken place, or
(B) alternatively, does not offer to provide you an agreement with benefits
substantially similar to this Agreement, resulting in your Termination of
employment, then such failure to obtain the events described in clauses (A) or
(B) above of this Section 7(i), prior to the effectiveness of such succession
shall be a breach of this Agreement and shall entitle you to compensation from
the Company in the same amount and on the same terms as you would be entitled to
hereunder if you Terminated your Employment for Good Reason following a change
in control of the Company, except that for purposes of implementing the
foregoing the date on which any such succession becomes effective shall be
deemed the Date of Termination.  However, if you enter into an employment
agreement with the Company or such successor as a part of the transaction or if
the Company or any such successor, (1) does assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no succession had taken place, or (2) alternatively,
does offer to provide you an agreement with benefits substantially similar to
this Agreement, then the obligation hereunder of the Company shall be released
from all obligations under this Agreement.

 

(ii)           In the event there is a disposition in a transaction described in
Section 2(i)(E) and any transferee entity in such a transaction, and any
business entity beneficially owning directly or indirectly 50% or more equity
interest in such transferee entity (A) does not assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no succession had taken place, or (B) alternatively,
does not offer to provide you an agreement with benefits substantially similar
to this Agreement, resulting in your Termination of employment, then such
failure to obtain the events described in clauses (A) or (B) above of this
Section 7(ii), prior to the effectiveness of such succession shall be a breach
of this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled to hereunder if you
Terminated your Employment for Good Reason following a change in control of the
Company, except that for purposes of implementing the foregoing the date on
which any such succession becomes effective shall be deemed the Date of
Termination.  However, if you enter into an employment agreement with the
transferee entity as a part of the transaction or if such transferee entity
(1) does assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform it if no succession had
taken place, or (2) alternatively, does offer to provide you an agreement with
benefits substantially similar to this Agreement, then the obligation hereunder
of the Company shall be released from all obligations under this Agreement.

 

9

--------------------------------------------------------------------------------


 

(iii)          This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.

 

(iv)          Your obligations hereunder shall inure to the benefit of and be
enforceable by the Company and each of their successors and assigns by contract,
operation of law or otherwise.

 

8.             Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by overnight courier, transmitted
electronically over the internet as long as confirmation of receipt is obtained
from the recipient or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the Chief Executive Officer with a
copy to the Secretary of the Company to Allied Motion Technologies, Inc., 23
Inverness Way East, Suite 150, Englewood, Colorado 80112, or to such other
address as any such person may have furnished to the others in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

9.             Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the state of incorporation of the Company.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law.  The obligations of the Company under Section 4 shall survive the
expiration of the term of this Agreement.

 

10.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

11.          Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the city where you reside or in an alternate location approved by you in
accordance with the rules of the American Arbitration

 

10

--------------------------------------------------------------------------------


 

Association then in effect.  Judgment may be entered on the arbitrators award in
any court having jurisdiction; provided, however, that you shall be entitled to
seek specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

 

12.          Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent provided by law.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

 

Sincerely,

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By

/S/ RICHARD D. SMITH

 

Name:

Richard D. Smith

 

Title:

Executive Chairman of the Board

 

 

 

APPROVED  October 1, 2012

 

 

 

 

 

 

 

 

/S/ ROBERT P. MAIDA

 

 

 

Robert P. Maida

 

 

11

--------------------------------------------------------------------------------

 
